Citation Nr: 1742064	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-23 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to November 1960.

This case comes to the Board of Veterans' Appeals (Board) from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran appealed the RO's decision by filing a timely notice of disagreement.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After receiving his initial service connection claims in July 2016, the AOJ obtained the Veteran's service treatment records, obtained recent medical treatment records from a VA Medical Center, and arranged for an audiologist to examine the Veteran's hearing.  Unfortunately, it is unclear from the record whether the AOJ ever sent the Veteran the notice letter required by the Veterans' Claims Assistance Act (VCAA).  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Much of the information that should be provided as part of VCAA notice for service connection claims is listed in regulations cited in the statement of the case (SOC), issued by the AOJ in April 2017.  However, the notice required by the VCAA must be provided to the claimant before the initial unfavorable decision on the merits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board cannot find that the notice requirements of the VCAA have been satisfied and must remand the appeal so that appropriate notice can be provided.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice required by 38 U.S.C.A. § 5103 (West 2014).  The Veteran should be asked to identify any medical treatment he has received for his claimed service-connected disabilities.  The AOJ should take appropriate steps to secure copies of any treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records, if any.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

2. After reviewing any materials obtained as a result of the development described in part one of these instructions, the AOJ should consider the need for further development, to include, if appropriate, obtaining new medical opinions concerning the probability of a relationship between military service and the Veteran's claimed bilateral hearing loss and/or tinnitus.  

3. After undertaking any other development deemed appropriate, the AOJ will readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





